DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.

Claim Objections
Claim 19 is objected to because of the following informalities:  “formed as contact surface” should be ––formed as the contact surface––.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rzewinsky (US 4494932) in view of Finster (US 2008/0023142) and Kreofsky1.
Regarding claim 15, Rzewinsky teaches a powder chamber, comprising: 
	a chamber wall (bowl 84), which is formed of a non-metal material (transparent synthetic resin, see Col. 5 lines 11-29), 
	a closure for closing the powder chamber (combination of housing 90, closure member 124 and flow control member 122, see fig. 2), 
	wherein the powder chamber is for or of a dental powder jet apparatus (see abstract); and 
	wherein the powder chamber comprises an inlet for pressurized air as well as an outlet for a powder-air-mixture ((air nozzle 102 and tube 66, see col. 5 line 53-col. 6 line 31 for details).
Rzewinsky does not teach that the powder chamber includes a conductive region or that the conductive region comprises a contact surface formed within the powder chamber, or that the chamber wall or closure are part of the conductive region.
However, Finster teaches the desirability of designing a chamber for powder in an abrasive blasting device from metal or another conductive material which can be earthed to prevent the build-up of static charge (see Finster paragraph [0055]), while Kreofsky teaches the use of certain conductive plastics suitable for use when both transparency and static dissipative capabilities would be required (Inherently Dissipative Polymer PermaStat or PermaStat PLUS, see Kreofsky slide 12).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of using a conductive material Finster and Kreofsky in the powder chamber of Rzewinsky such that the material used for the chamber wall was a transparent conductive plastic such that the chamber 

Regarding claim 16, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to Claim 15, wherein the contact surface comprises a surface resistivity of 10^12 Q or less (material of Kreofsky is in the dissipative range which goes from 10^6 to 10^12, see Kreofsky slides 3 and 12).

Regarding claim 17, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to Claim 15, wherein the conductive region comprises a connecting region (downwardly extending skirt 88), 
The combination of Rzewinsky, Finster, and Kreofsky does not explicitly teach that the connecting region is configured for grounding the conductive region. However, it would be obvious to a person having ordinary skill in the art to configure the connecting region of such a combination for grounding the conductive region, as the reason for selecting a conductive material for the powder chamber is to allow it to be grounded to prevent the build-up of static charge and the connecting region and the connecting region (skirt 88) is one of only two physical paths for the electricity to travel from the powder chamber to a ground, with the other being inlet nozzle member (158). Because there are only two possible locations for a physical ground, selecting the connecting region represents an obvious variant to try from a number of finite, predictable solutions with a reasonable expectation of success. 

claim 18, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to claim 15. 
The combination of Rzewinsky, Finster, and Kreofsky does not explicitly teach that the closure is formed of plastic material, and wherein the closure comprises a core of an electrically conductive material, an electrically conductive surface and/or a plurality of electrically conducting particles.
However, Rzewinsky teaches that flow control member 122 (see Rzewinsky fig. 2) is made of a transparent material so as to provide a sight window for observing the powder feed through the surface (see Rzewinsky col. 6 lines 8-31), though it does not teach what that material is. It would have been obvious to a person having ordinary skill in the art to use the material of Kreofsky, as it teaches a specific transparent material with additional antistatic properties that, as taught by Finster, are desirable in a powder chamber environment.

Regarding claim 19, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to claim 15, comprising a deflector surface, which is designed for deflecting/deviating a powder jet within the powder chamber, wherein the deflector surface is formed as contact surface (inclined surface 120 on flow control member 122, see Rzewinsky fig. 2).

Regarding claim 20, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to claim 19, wherein the closure comprises the deflector surface (closure includes flow control member 122, see Rzewinsky fig. 2).

Regarding claim 21, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to claim 19, comprising a guide element, wherein the guide element is configured to guide a 

Regarding claim 22, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to claim 15, comprising at least one mounting and/or arrangement zone, which is configured to mount and/or to arrest the powder chamber and/or arrange another component (Closure includes radially extending flange 94 on support housing 90, which is adapted to mount the assembly, see Rzewinsky col. 5 lines 21-29).
The combination of Rzewinsky, Finster, and Kreofsky does not explicitly teach that the conductive region comprises the mounting and/or arrangement zone, as Rzewinsky doesn't teach a material for use in flange 94. However, as previously noted, Finster and Kreofsky teach the desirability of using conductive plastic to form a powder chamber, specifically for purposes of grounding static charges. It would have been obvious to a person having ordinary skill in the art to use the same material for the mounting and arrangement zone as the bowl of the powder chamber as the support housing is also exposed to the inside of the powder chamber and so the same rationale regarding choice of material to avoid static charge build-up is present.

Regarding claim 23, Rzewinsky in view of Finster and Kreofsky teaches the powder chamber according to Claim 22, wherein the closure comprises the mounting and/or arrangement zone, or is formed as a mounting and/or arrangement zone (closure includes flange 94 adapted for mounting, see Rzewinsky fig. 2).

Response to Arguments
Applicant’s arguments, see pages 6-9, filed March 30th, 2021, with respect to the rejections of claims 15-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Rzewinsky, Finster, and Kreofsky as recited above.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kreofsky, A, 'Taking Charge of Conductive Thermoplastic Technologies', published on March 7, 2014, retrieved June 3, 2021 from <URL: https://www.rtpcompany.com/wp-content/uploads/2014/03/Taking-Charge-of-Conductive-Thermoplastic-Technologies.pdf> (Year: 2014)